DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lussier et al. (US 2017/0225802).

Regarding claim 1, Lussier et al. teaches a trailer system for transporting and deploying unmanned aerial vehicles configured to transport one or more products to customers in one or more delivery destinations, the system comprising:
a trailer housing having an interior space; 
a plurality of receptacles each configured to retain at least one unmanned aerial vehicle; 
wherein the receptacles are coupled to the housing such that each of the receptacles is permitted to independently move from a stowed position configured for storage of the at least one unmanned aerial vehicle to a deployed position configured for deployment of the at least one unmanned aerial vehicle; and 
wherein the receptacles are coupled to the housing such that at least two of the receptacles are permitted to be in the deployed position simultaneously, and such that at least two unmanned aerial vehicles are permitted to be deployed simultaneously from the at least two of receptacles that are in the deployed position, see figures 4E and 4F.

Regarding claim 3, Lussier et al. teaches each of the receptacles is one of a tray and a drawer configured to retain a plurality of unmanned aerial vehicles such that at least one of the unmanned aerial vehicles is stacked on top of at least one other of the unmanned aerial vehicles, see figures 4E, 4F, 4H.

Regarding claim 4, Lussier et al. teaches no receptacle that is in the deployed position overlays another receptacle that is in the deployed position, see 4E, 4F, and 4H.

	Regarding the method of claims 11, 13, and 14, Lussier et al. teaches the method as claimed, see figures 4E, 4F, and 4H and paragraphs 0072+.

Claim Rejections - 35 USC § 103
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier et al. in view of US 7,339,482.

Regarding claims 2 and 12, Lussier et al. teach the trailer system as claimed except for wherein the housing comprises a mesh material configured to permit ambient air to flow into the interior space of the housing through openings in the mesh material.  Jaeger teaches an air vent, 300, with a mesh cover, 302.  It would have been obvious to one of ordinary skill in the art to combine the air vent and cover of Jaeger with the trailer of Lussier et al. in order to enable air flow within the trailer when the roof is closed and during transport.



Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier et al. in view of Pilskalns (US 2017/0050749).

Regarding claims 5 and 15, Lussier et al. teaches a plurality of unmanned aerial vehicles retained in the plurality of the receptacles, each unmanned aerial vehicle including a body, a processor-based control circuit coupled to the body, an interior cavity configured to retain at least one of the products, see figures 4E and 4F and 3.  Lussier et al. teaches a video camera for controlling approach of the vehicle to the trailer.  Lussier et al. does not teach a sensor and laser, as claimed.
Pilskalns teaches an unmanned aerial vehicle with at least one landing sensor, and wherein each of the receptacles includes at least one laser coupled thereto that permits an unmanned aerial vehicle that is returning to the trailer from the delivery destination to align with the laser via the at least one landing sensor for landing onto the receptacle in alignment with the laser, see abstract and figure 2.  It would have been obvious to one of ordinary skill in the art to replace the guidance of Lussier et al. with the sensor and laser of Pilskalns in order to enable the unmanned aerial vehicle to safely and accurately land in the receptacle.

Allowable Subject Matter

Claims 6-10, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After an extensive search of the prior art the examiner was unable to find a teaching of the features as claimed, in combination with the features of the claims from which they depend.  Specifically, it would not be obvious to modify the best prior art, Lussier et al. to teach the retractable support legs of claims 6 and 16, the product storage area of claims 7 and 17, and the expandable housing of claims 10 and 20.  As such, claims are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



12 January 2022